Case 3:19-cV-00282-.]PG-|\/|AB Document 1 Filed 03/08/19 Page 1 of 4 Page |D #1

UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF lLLINOIS
EAST ST. LOUIS DIVISION
CONNIE DAlLEY,
Plaintiff`,
Case No. 3:19-cv-282

VS.

HSHS MEDICAL GROUP, INC._,

\-../\~.../\~.../\~.../\-./\-./\_/\_/\-./

Defendant

DEFENDANT'S NOTICE OF REMOVAL
Defendant, HSI-IS Medical Group_, lnc. ("Defendant"), hereby removes the above-
referenced lawsuit filed by Plaintiff Connie Dailey ("Plaintif`f") in the Twentieth J udicial Circuit
of` ]]linois_, St. Clair County. For its Notice of Reinoval, Defendant states as follows:

l. Plaintiff` filed a civil action against Defendant on February l, 2019 in the Twentieth
J udicial Circuit of` ]]linois_, St. Clair County ("Plaintiff‘s State Action"). ln her Complaint,
Plaintiff` alleges Defendant violated her rights under the Farnily Medical Leave Act 29 U.S.C. §§
2614, et. seq.; Title I of the Arnelican With Disabilities Act of 1990, 42 U.S.C. §§ 12101, et. seq.;
and lllinois I-Iurnan Rights Act_, ??`5 ILCS 5fl-lOl et. seq. f`or its alleged unlawth employment
practices on the basis of` disability.

2. No previous application has been made f`or the relief requested herein.

3. The above-described action is one in Which the Coult has original jurisdiction under the
provision of 28 U.S.C. § 1331 and is one Which rnay be removed to this Court pursuant to the
provisions of 28 U.S.C. § 1441, because of` federal question jurisdiction Namely, the clairn is a
civil action arising under the laws of` the United States in that the Cornplaint alleges that

Defendant violated the Farnily Medical Leave Act_, 29 U.S.C. §§ 2614, et. seq. and Title I of` the

Case 3:19-cV-00282-.]PG-|\/|AB Document 1 Filed 03/08/19 Page 2 of 4 Page |D #2

American With Disabilities Act of 1990, 42 U.S.C. §§ 12101, et. seq., Which is an Act of
Congress regulating commerce

4. The above-described action also alleges Defendant violated ]]linois state law under
Illinois Human Rights Act, ??`5 lLCS 5!1-101 et. seq. This claim is so related to Plaintif`f‘s
federal claims regarding Title I of the American With Disabilities Act of` 1990, 42 U.S.C. §§
12101, et. seq., that they form part of the same case or controversy; theref`ore, this Court may
exercise supplemental jurisdiction over Plaintiff‘ s state law claim pursuant to 28 U.S.C. § 136?`.

5. Defendant first received a courtesy copy of Plaintist Complaint on February 6, 2019.
Defendant has timely filed this Notice of Removal pursuant to 28 U.S.C. §1446(b), in that it is
filed Within thirty (30) days of the date Defendant received a copy of the Complaint. As of the
date of filing of` this Notice of Removal, Defendant doesn't believe that it has been formally
served With a copy of` the Summons and Complaint.

6. A copy of` Plaintiff’s Complaint, along With all other documents filed in connection With
this matter to date, are attached hereto as Exhibit A and constitute the complete legal file.

?`. Twentieth J udicial Circuit of` St. Clair County is Within the jurisdiction of the United
States District Court f`or the Southern District of` Illinois - East St. Louis Division. Defendant
desires to remove this action to this Court as provided by applicable laW.

8. Because federal question jurisdiction exists under 28 U.S.C. § 1331, this case is Within
the original jurisdiction of this Court is subject to removal under 28 U.S.C. § 1441(a).

9. Defendant submits this Notice of Removal Without Waiving any defenses to the claims
asserted by Plaintiff, Without conceding that Plaintiff has pleaded claims upon Which relief can
be granted, and Without admitting that Plaintiff is entitled to any monetary or equitable relief

Whatsoever.

Case 3:19-cV-00282-.]PG-|\/|AB Document 1 Filed 03/08/19 Page 3 of 4 Page |D #3

10. This Notice of Removal is accompanied by Written Notice to Plaintiff (Exhibit B), and
written Notice to Clerk of` Removal (Exhibit C) filed with the St. Clair County Clerk on this
date, all as required by 28 U.S.C. § 1446(d).

WHEREFORE, Defendant HSHS Medical Group, provides Notice of Removal of the
above-styled action pending in the Twentieth J udicial Circuit Court to the United States District

Court for the Southern District of` Illinois.

Respectf`u]ly submitted,

HALL, RENDER_, KILLIAN I~[EATH
& LYMAN_, P.C.

/s/ Dana E. Smt:man
Dana E. Stutzman, #6328254
500 N. Meridian Street, Suite 400
Indianapolis, IN 46204
Telephone: (317) 633-4884
Facsimile: (31?) 633-48?8
DStutzman@hallrender.com

ATTORNEY FOR DEFENDANT

Case 3:19-cV-00282-.]PG-|\/|AB Document 1 Filed 03/08/19 Page 4 of 4 Page |D #4

CERTIFICATE OF SERVICE

I hereby certify that I have on this 8th day of March, 2019, served a copy of` Defendant's

Nor:.'ce ofRemova! via U.S. Mail upon the following counsel of` record:

Michael J. Brunton

Maly M. Stewart

819 Vandalia (HWY 159)
Collinsville_, IL 62234

/s/ Dana E. Stutzman

HALL, RENDER, KILLIAN HEATH & LYMAN, P.C.

500 N. Meridian Street, Suite 400
]ndianapolis_, ]N 46204
Telephone: (31?) 633-4884
Facsimile: (31?`) 633-48?`8

4825-1066-7913\0.

